                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                EASTERN DIVISION

KAMERON D. BRADLEY                                                                PLAINTIFF
ADC #131571

v.                              CASE NO: 2:19CV00110-JM

MICHAEL THOMAS, et al.                                                         DEFENDANTS

                                           ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby is, approved and adopted in its entirety as this Court’s findings in all

respects.

       IT IS, THEREFORE, ORDERED that:

       1.     The ADC Defendants’ Motion for Summary Judgment (Doc. No. 73) is

GRANTED.

       2.     Plaintiff’s claims against Defendants Barden, Armstrong, Maiden, Graham, and

Wilson are DISMISSED without prejudice for failure to exhaust administrative remedies.

       3.     The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from any Order adopting these recommendations would not be taken in good faith.

       DATED this 25th day of March, 2020.



                                                   ___________________________________
                                                   UNITED STATES DISTRICT JUDGE
